Citation Nr: 1133055	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-22 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable initial disability rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1967 to February 1971.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In this decision, the RO awarded the Veteran service connection for a bilateral hearing loss disability, and assigned a noncompensable (zero percent) disability rating.  The Veteran disagreed with this initial rating and perfected an appeal as to that issue.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Lincoln RO in March 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In March 2011, the Board remanded the Veteran's claim for additional evidentiary development.  Such was achieved, and the claim was readjudicated by the Appeals Management Center (AMC) in a June 2011 supplemental statement of the case (SSOC).  The Veteran's claims file has been returned to the Board for further appellate review.

The Board notes that copies of the Veteran's W.H.C. treatment reports dated in April 2007 appear to have been added to the claims file in July 2011.  The Veteran submitted this reports without a written waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).  Crucially however, these newly-submitted documents are exact copies of treatment reports that were already of record prior the last readjudication of the Veteran's claim by the AMC in June 2011.  Indeed, the AMC specifically identified these April 2007 treatment reports as evidence considered during readjudication.  See the June 2011 SSOC, page 1.  Accordingly, there is no prejudice to the Veteran in proceeding with a decision on the merits at this time.


FINDINGS OF FACT

1.  The Veteran currently has Level II and Level III hearing impairment of the right and left ears respectively.

2.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable disability rating for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.    §§ 4.85, 4.86 Diagnostic Code 6100 (2010).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted in the Introduction above, the Board remanded the Veteran's claim in March 2011 for further evidentiary development.  In particular, the Board instructed the AOJ to contact the Veteran and request that he identify any additional medical treatment he has received for his hearing loss disability.  If the Veteran identified any treatment, and authorized the AOJ to obtain the correlating treatment records, the AOJ was to attempt to do so.  

Additionally the Board instructed the AOJ to attempt to contact the audiologist who conducted the Veteran's April 10, 2007 private audiometric examination so that he or she may clarify whether Maryland CNC testing was used to evaluate the Veteran's speech discrimination at that exam, and to interpret the graphical representation of the Veteran's puretone test results. 

The Board also instructed the AOJ to schedule the Veteran for an updated VA examination to determine the current nature and severity of his bilateral hearing loss disability.  Finally, the AOJ was to readjudicate the Veteran's claim.

The AOJ sent the Veteran a letter dated March 28, 2011 specifically requesting that the Veteran submit any additional evidence to substantiate his appeal, and to complete release forms for any additional treatment he has received from private examiners that he would like associated with his claims folder.  Although the Veteran has since submitted copies of prior treatment reports that were already in his record, the Veteran has identified no other outstanding relevant medical records to be obtained by VA.  See the Veteran's June 28, 2011 Expedited Processing Form.

The AOJ also received clarification from the Veteran's private audiologist regarding use of Maryland CNC testing at the April 10, 2007 examination.  Although this audiologist did not numerically interpret the corresponding puretone test graph, as requested by the Board, the Board finds that there is substantial compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Indeed, the Court of Appeals for Veterans Claims (the Court) has held that the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results, as fact-finding is a proper function of the Board.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  Thus, the Veteran is not prejudiced by the Board's interpreting this graphical evidence herein.

The Veteran also appeared for a VA audiological examination in April 2011.  The examination report has been associated with the Veteran's claims folder.  As noted above, the AMC readjudicated the Veteran's claim in a June 2011 Supplemental Statement of the Case (SSOC).




The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's initial rating claim, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for bilateral hearing loss has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in June 2008.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA and private treatment records, and his and his spouse's lay statements of argument have been obtained.  Neither the Veteran nor his representative has identified any available outstanding evidence, to include medical records, that could be obtained to substantiate the claim on appeal.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded VA audiological examinations in July 2008 and April 2011.  The examination reports reflect that each VA examiner reviewed or was made aware of the Veteran's past noise exposure history, recorded the Veteran's current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the other evidence of record.  Audiometric test results and speech recognition performance percentages were recorded, and both examiners discussed the impact the Veteran's service-connected hearing loss disability has on his usual occupation and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran and his spouse testified at a personal hearing before the undersigned in March 2010.  

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2010).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular rating

Applying the findings of the Veteran's most recent audiological examination to the rating criteria for hearing impairment, the Board concludes that there is no basis for a rating assignment in excess of the currently assigned zero percent at this time.  

On the authorized audiological evaluation in April 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
65
65
75
LEFT
15
30
65
65
75

The right ear manifested an average puretone threshold of 61.25 decibels, and the left ear manifested an average puretone threshold of 58.75 decibels.  Speech recognition scores by Maryland CNC testing were 92 and 84 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level III hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level III hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Significantly, these March 2010 test results do not demonstrate an exceptional pattern of impairment.  Indeed, puretone thresholds were 55 dB or more at only three of the four specified frequencies for both the right and left ears.  Accordingly, 38 C.F.R. § 4.86(a) is not applicable.  With respect to the application of 38 C.F.R.   § 4.86(b), the Veteran's hearing tests do not show a result of 70 dB or more at 2000 Hz in either ear.  Therefore, 38 C.F.R. § 4.86(b) is also not applicable.  Thus, utilization of Table VIA is not permitted.

Accordingly, specific requirements in terms of puretone threshold averages and speech recognition test results have not been met; the assignment of a compensable disability rating for the Veteran's service-connected hearing loss disability is therefore not appropriate.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In this case, a noncompensable (zero percent) disability rating has been assigned since the effective date of service connection, June 17, 2008.  As discussed in more detail immediately below, the medical evidence of record shows that throughout the appeal period the Veteran's hearing, while fluctuating slightly in puretone threshold levels and speech discrimination percentages between 2007 and 2011, has not evidenced severe enough symptomatology to warrant a disability rating other than the currently-assigned zero percent at any time during this period.

Indeed, audiological testing at the W.H.C. in April 2007 elicited the following puretone thresholds in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
65
60
65
LEFT
25
25
65
60
70

The right ear manifested an average puretone threshold of 56.25 decibels, and the left ear manifested an average puretone threshold of 55 decibels.  Speech recognition scores by Maryland CNC testing were 84 and 80 percent for the right and left ear respectively.  See the April 10, 2007 report of K.A.F; see also Dr. K.A.F.'s subsequent annotation to the April 2007 hearing chart, noting that Maryland CNC testing was used to determine the Veteran's speech discrimination percentages.  Applying these results to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level IV hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level IV hearing loss, a noncompensable (zero percent) disability rating is assigned.  

Subsequently, audiological testing at a VA examination in July 2008 elicited the following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
60
55
LEFT
35
25
60
60
50

The right ear manifested an average puretone threshold of 52.5 decibels, and the left ear manifested an average puretone threshold of 48.75 decibels.  Speech recognition scores by Maryland CNC testing were 92 and 90 percent for the right and left ear respectively.  Applying these results to 38 C.F.R. § 4.85, Table VI, reveals Level I hearing impairment of the right ear and Level II hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level I and Level II hearing loss, a noncompensable (zero percent) disability rating is also assigned.  

Significantly, these April 2007 and July 2008 test results do not demonstrate an exceptional pattern of impairment warranting the utilization of Table VIA under the provisions of 38 C.F.R. § 4.86(a) or (b).  

The Board recognizes that there is one other hearing examination of record dated February 16, 2010, which was administered by Dr. F.S.S. at the S.H.A.C. Although puretone threshold scores appear slightly worse on this February 2010 private examination report than on the examination reports discussed above, this February 2010 report is in fact inadequate for rating purposes because Dr. F.S.S. did not measure speech discrimination percentages at that time.  Notably however, based on this apparent increase in severity, coupled with the Veteran's and his spouse's own competent and credible testimony, the Board remanded the Veteran's claim so that updated and complete audiometric testing [to include Maryland CNC testing] could take place.  As discussed in detail above, the April 2011 VA examiner's report clearly demonstrates that the Veteran's hearing loss has not worsened in severity to the point where the assignment of a compensable rating is warranted. 

Thus, the criteria for the assignment of a compensable rating at any time during the course of the appeal are not met.  Staged ratings are therefore not warranted in this case.

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra.  

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

The April 2011 VA examiner's report adequately addresses the functional effects of the Veteran's hearing loss disability.  Indeed, the VA examiner specifically noted that the Veteran's hearing loss disability impacts his daily life by causing difficulty hearing in quiet, in noise, in groups, in restaurants, in church, riding in a car, or watching television.  The examiner also noted that his hearing loss impacts his occupation by causing him difficulty hearing customers and coworkers.  See the April 2011 VA examiner's report, page 2.  The Board finds that the April 2011 VA examiner's report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  Indeed, the Veteran has reported that he has trouble hearing the television, hearing in crowds or in places with loud noise such as restaurants or at wedding receptions.  See the April 2011 VA examiner's report, page 2; see also the March 2010 hearing transcript, pages 5 and 6.  The Board finds that the functional effects caused by his hearing disability, which undoubtedly exist, do not constitute an exceptional or unusual disability picture which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability prevents or impedes his ability to work, and the Veteran has not alleged as much.  Indeed, the evidence demonstrates that the Veteran is currently employed, working in tractor salvage.  See the March 2010 hearing transcript, page 7; see also the April 2011 VA examiner's report, page 1.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


